Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for allowance  
    	The following is an examiner’s statement of reasons for allowance: as for claims 1 and 8, the closest prior art, Jochi et al (6320774) in views of Sigler et al (2009/0127232), discloses forming a stack of two or more aluminum-based alloy workpieces, the two or more aluminum-based alloy workpieces having faying surfaces at a resistance weld site and opposing outer surfaces at the resistance weld site; pressing weld faces of opposing resistance weld electrodes against the outer surfaces of the two or more aluminum-based alloy workpieces at the resistance weld site; and while pressing the weld faces against the two or more aluminum-based alloy workpieces, passing a first stage weld current between the opposing resistance weld electrodes and through the two or more aluminum-based alloy workpieces at the opposing resistance weld site for a first stage time of milliseconds, the first stage weld current being ramped to a first stage peak current value that reduces the an electrical resistance between the weld faces to a stable resistance value and then, momentarily reducing current flow with the opposing resistance weld electrodes still pressed against the outer surfaces of the two or more aluminum-based alloy workpieces.  However, based on the amendments to claims 1 and 8,  the prior art, Jochi et al (6320774) in views of Sigler et al (2009/0127232), do not disclose heats the two or more aluminum-based alloy workpieces for engagement with the weld faces without melting of the two or more aluminum-based alloy workpieces at their faying 
 	Therefore, claims 1-10 are now in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761    

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715